     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2235 Page 1 of 17




1     Gary S. Lincenberg - SBN 123058                         Randy K. Jones - SBN 141711
         glincenberg@birdmarella.com                             rkjones@mintz.com
2     Naeun Rim - SBN 263558                                  MINTZ, LEVIN, COHN, FERRIS,
         nrim@birdmarella.com                                 GLOVSKY AND POPEO, P.C.
3     BIRD, MARELLA, BOXER, WOLPERT,                          3580 Carmel Mountain Road, Suite 300
      NESSIM, DROOKS, LINCENBERG &                            San Diego, California 92130
4     RHOW, P.C.                                              Telephone: (858) 314-1510
      1875 Century Park East, 23rd Floor
5     Los Angeles, California 90067-2561                      Attorney for Mark Manoogian
      Telephone: (310) 201-2100
6     Facsimile: (310) 201-2110
                                                              Whitney Z. Bernstein - SBN 304917
7     Attorneys for Petr Pacas                                    wbernstein@bienertkatzman.com
                                                              Thomas H. Bienert, Jr. - SBN 135311
8     David W. Wiechert - SBN 94607                               tbienert@bienertkatzman.com
         dwiechert@aol.com                                    James Riddet – SBN 39826
9     Jessica C. Munk - SBN 238832                                jriddet@bienertkatzman.com
         jessica@wmgattorneys.com                             BIENERT | KATZMAN PC
10    William J. Migler - SBN 318518                          903 Calle Amanecer, Suite 350
         william@wmgattorneys.com                             San Clemente, California 92673
11    WIECHERT, MUNK & GOLDSTEIN,                             Telephone: (949) 369-3700
      PC
12    27136 Paseo Espada, Suite B1123                         Attorneys for Mohammed Abdul Qayyum
      San Juan Capistrano, California 92675
13    Telephone: (949) 361-2822
14    Attorneys for Jacob Bychak
15                               UNITED STATES DISTRICT COURT
16                          SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                                CASE NO. 3:18-cr-04683-GPC
19                 Plaintiff,                               DEFENDANTS’ JOINT
                                                            SUPPLEMENTAL BRIEF IN
20          vs.                                             SUPPORT OF MOTION TO
                                                            DISMISS
21 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED                                      Hrg. Date: December 3, 2020
22 ABDUL QAYYUM, AND PETR                                   Hrg. Time: 1:00 p.m.
   PACAS,
23                                                          Assigned to Hon. Gonzalo P. Curiel,
            Defendants.                                     Courtroom 2D
24
25
            Defendants Jacob Bychak, Mark Manoogian, Mohammed Abdul Qayyum, and Petr
26
     Pacas submit this supplemental brief in response to the Court’s request for further briefing
27
     at the October 1, 2020, status conference.
28
                                                                                                 Case No. 3:18-cr-04683-GPC
                                Defendants’ Supplemental Brief in Support of Motion to Dismiss
      Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2236 Page 2 of 17




 1                                                    TABLE OF CONTENTS
                                                                                                                                          Page
 2
      I.       To Construe the Wire Fraud Statute, the Court Must Determine Whether IP
 3             Netblocks Have “Long Been Recognized”—or Been “Traditionally
               Recognized”—As Property ................................................................................................... 1
 4
               A.        The Traditional Recognition Rule Was Created By the Supreme Court .............. 1
 5
               B.        The Ninth Circuit Has Applied the Traditional Recognition Rule ....................... 7
 6
               C.        Whether An Intangible Interest Is “Something of Value” or “Exclusive”
 7                       Is Not Dispositive—the Critical Question Is Whether It Has Long Been
                         Recognized As Property ................................................................................................. 8
 8
      II.      During 2010 to 2014, the Relevant Time Period, IP Netblocks Had Not Been
 9             “Traditionally Recognized” As Property ............................................................................. 9
10 III.        CONCLUSION .................................................................................................................... 10
11 CERTIFICATE OF AUTHORIZATION TO SIGN ELELECTRONIC
       SIGNATURE ...................................................................................................................... 12
12
   CERTIFICATE OF SERVICE ..................................................................................................... 13
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                           i                                      Case No. 3:18-cr-04683-GPC
                                       Defendants’ Supplemental Brief in Support of Motion to Dismiss
      Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2237 Page 3 of 17




 1                                                 TABLE OF AUTHORITIES
                                                                                                                                   Page(s)
 2
      Federal Cases
 3
 4 Carpenter v. United States,
      484 U.S. 19 (1987) .................................................................................................... 3, 5, 8
 5
   Cleveland v. United States,
 6    531 U.S. 12 (2000) ................................................................................................ 3, 4, 5, 9
 7
   Dowling v. United States,
 8    473 U.S. 207 (1985) .......................................................................................................... 9
 9 Glob. NAPS, Inc. v. Verizon New England, Inc.,
10    No. CV 02-12489-RWZ, 2015 WL 12781223 (D. Mass. Mar. 10, 2015) ................ 10
11 In re Borders Group, Inc.,
12     Case No. 11-10614, Dkt. 2367 (Bankr. S.D.N.Y. Dec. 20, 2011)............................. 10

13 In re Nortel Networks Inc.,
       Case No. 09-10138-CCS, Dkt. 5315 (Bankr. D. Del. April 26, 2011)........................ 9
14
   Kelly v. United States,
15
       140 S. Ct. 1565 (2020) ...................................................................................................... 5
16
   Kremen v. Cohen,
17     No. C 98-20718, 2006 WL 8443063 (N.D.Cal. Dec. 20, 2006) ............................ 9, 10
18
   McNally v. United States,
19     483 U.S. 350 (1987) .................................................................................................. 2, 4, 6
20 Skilling v. United States,
21    561 U.S. 358 (2010) .......................................................................................................... 6

22 United States v. Ali,
      620 F.3d 1062 (9th Cir. 2010) ..................................................................................... 7, 8
23
24 United States v. Baldinger,
      838 F.2d 176 (6th Cir. 1988) ........................................................................................... 6
25
   United States v. Bruchhausen,
26    977 F.2d 464 (9th Cir. 1992) ........................................................................................... 7
27
   United States v. Evans,
28    844 F.2d 36 (2d Cir. 1988) ............................................................................................... 6

                                                                          ii                                    Case No. 3:18-cr-04683-GPC
                                        Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2238 Page 4 of 17




1 United States v. Hedaithy,
     392 F.3d 580 (3d Cir. 2004) ......................................................................................... 1, 5
2
3 United States v. Henry,
     29 F.3d 112 (3d Cir. 1994) ....................................................................................... 1, 5, 9
4
  United States v. Lanier,
5    520 U.S. 259 (1997) ...................................................................................................... 6, 9
6
  Federal Statutes
7
  18 U.S.C. § 1341 ..................................................................................................................... 1
8
9 18 U.S.C. § 1343 ..................................................................................................................... 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                           iii                                     Case No. 3:18-cr-04683-GPC
                                        Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2239 Page 5 of 17




 1 I.      To Construe the Wire Fraud Statute, the Court Must Determine Whether IP
 2         Netblocks Have “Long Been Recognized”—or Been “Traditionally
 3         Recognized”—As Property
 4         At the October 1, 2020, status conference, the Court requested further briefing on
 5 “the extent that the Court is allowed to look at and, in fact, is required to look at the law
 6 relating to the subject interest that is being described as ‘property,’ whether or not the Court
 7 just does what the government is doing, which is determining whether it’s something of
 8 value, or whether or not we follow this Third Circuit requirement that, in determining
 9 whether a particular interest is property for purposes of the fraud statutes, one looks to
10 whether the law traditionally has recognized and enforced it as a property right.” (10/1/20
11 Trans. 19:9-19.) The two Third Circuit cases referenced by the Court both held that only
12 those interests that have been traditionally recognized as property can be the object of federal
13 wire/mail fraud. See United States v. Hedaithy, 392 F.3d 580, 590 (3d Cir. 2004) (“the object of
14 the alleged scheme or artifice to defraud must be a traditionally recognized property right”)
15 (emphasis added); United States v. Henry, 29 F.3d 112, 115 (3d Cir. 1994) (“to determine
16 whether a particular interest is property for purposes of the fraud statutes, we look to
17 whether the law traditionally has recognized and enforced it as a property right”) (emphasis
18 added). The Third Circuit’s “traditional recognition” rule is a correct statement of the law.
19 This conclusion is supported and mandated by Supreme Court and Ninth Circuit precedent.
20         A.      The Traditional Recognition Rule Was Created By the Supreme Court
21         The Third Circuit was not the architect of the “traditional recognition” rule. In both
22 Hedaithy and Henry, the court was simply summarizing the approach the Supreme Court has
23 taken when evaluating whether an intangible interest constitutes “property,” as that term is
24 used in 18 U.S.C. §§ 1341 and 1343. The Third Circuit expressly stated as much in Hedaithy:
25 “This [traditional recognition] rule is embodied in a trilogy of Supreme Court cases that,
26 each party agrees, governs the outcome of this appeal.” 392 F.3d at 590 (citing McNally v.
27 United States, 483 U.S. 350 (1987), Carpenter v. United States, 484 U.S. 19 (1987), and Cleveland v.
28 United States, 531 U.S. 12 (2000)). See also Henry, 29 F.3d at 115 (citing Carpenter as source of

                                                           1                                  Case No. 3:18-cr-04683-GPC
                             Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2240 Page 6 of 17




 1 traditional recognition rule). The traditional recognition rule is rooted in each of the
 2 Supreme Court cases that have evaluated intangible interests in the context of federal fraud
 3 statutes—McNally, Carpenter, Cleveland, Pasquantino, and Kelly—and is mandated by the rule of
 4 lenity and the due process/notice requirements underpinning the vagueness doctrine.
 5         In McNally, the Supreme Court definitively interpreted the mail fraud statute as being
 6 “limited in scope to the protection of property rights.” 483 U.S. 350, 360. In so holding, the
 7 Court overturned a line of appellate cases that had held that mail fraud could encompass
 8 “schemes to defraud citizens of their intangible rights to honest and impartial government.”
 9 Id. at 355. Because the right to honest services was not “property,” it could not be the object
10 of mail fraud. See id. at 356 (“The mail fraud statute clearly protects property rights, but does
11 not refer to the intangible right of the citizenry to good government”).
12         McNally was significant, not only because it settled years of disagreement among the
13 appellate courts regarding whether mail fraud was limited to property rights, but also because
14 the Court rejected the notion that federal criminal fraud statutes should be broadly
15 interpreted to encompass any dishonest scheme. The Court acknowledged that it was possible
16 to read the mail fraud statute to be so broad—“it is arguable that . . . the money-or-property
17 requirement of the latter phrase does not limit schemes to defraud to those aimed at causing
18 deprivation of money or property.” Id. at 358. But the Court ultimately concluded that such
19 a reading of a criminal statute would be improper under the rule of lenity:
20         The Court has often stated that when there are two rational readings of a criminal
           statute, one harsher than the other, we are to choose the harsher only when
21         Congress has spoken in clear and definite language. . . . Rather than construe the
           statute in a manner that leaves its outer boundaries ambiguous and involves the
22         Federal Government in setting standards of disclosure and good government for
           local and state officials, we read § 1341 as limited in scope to the protection of
23         property rights.”
24 Id. at 359-60 (citations omitted).
25         Since McNally, the Supreme Court has confronted the issue of whether certain
26 intangible interests constitute “property” on at least four more occasions. In each of these
27 cases, the Court continued to show the restraint it had exercised in McNally by recognizing
28 only those intangible interests that had long been recognized as property as falling within the reach

                                                           2                                  Case No. 3:18-cr-04683-GPC
                             Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2241 Page 7 of 17




 1 of the criminal mail and wire fraud statutes. In Carpenter, the Court considered whether the
 2 confidential business information of a newspaper was “property.” 484 U.S. at 25. The Court
 3 distinguished McNally, holding that, unlike the intangible right to honest services, the
 4 intangible right to “[c]onfidential business information has long been recognized as
 5 property.” Id. at 26 (emphasis added). In support, the Court quoted a well-known legal
 6 treatise that stated, “Confidential information acquired or compiled by a corporation in the
 7 course and conduct of its business is a species of property to which the corporation has the
 8 exclusive right and benefit, and which a court of equity will protect through the injunctive
 9 process or other appropriate remedy.” See id. (quoting 3 W. Fletcher, Cyclopedia of Law of
10 Private Corporations § 857.1, p. 260 (rev. ed. 1986)) (emphasis added). The Court also cited
11 a string of its own cases in which it had treated confidential business information, such as
12 trade secrets and insider trading information, as property. See id. By basing its decision on
13 how the law had traditionally treated confidential business information, the Court avoided any
14 vagueness issues that might arise from construing it as “property”—because it had “long
15 been recognized” as such. See id.
16          In contrast, vagueness concerns prompted the Court to reach the opposite
17 conclusion with respect to licenses to operate video poker machines. See Cleveland, 531 U.S.
18 at 25 (applying the rule of lenity). In Cleveland, the Court unanimously held that an operating
19 license was not property in the hands of the state because, inter alia, the government’s
20 property arguments “stray[ed] from traditional concepts of property.” Id. at 24 (emphasis
21 added). Notably, the Court distinguished Carpenter because, unlike licenses, confidential
22 business information had traditionally been treated as property by prior legal authorities: “Citing
23 decisions of this Court as well as a corporate law treatise, we observed [in Carpenter] that
24 ‘[c]onfidential business information has long been recognized as property.’” Id. at 19
25 (quoting Carpenter, 484 U.S. at 26) (emphasis added). Finding no such similar traditional
26 treatment of licenses, the Cleveland Court rejected the Fifth Circuit’s determination that a
27 state’s “right to choose the person to whom it issues video poker licenses” could constitute a
28 property right: “[F]ar from composing an interest that ‘has long been recognized as

                                                          3                                  Case No. 3:18-cr-04683-GPC
                            Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2242 Page 8 of 17




1 property,’ these intangible rights of allocation, exclusion, and control amount to no more
2 and no less than Louisiana’s sovereign power to regulate.” Id. at 23 (citation omitted)
3 (emphasis added). As was the case in McNally, the Court invoked the rule of lenity to justify
4 its construction of the fraud statute, this time by expressly commenting on the vagueness of
5 the word “property” and the serious criminal implications of interpreting it more broadly:
6           [T]o the extent that the word “property” is ambiguous as placed in § 1341, we
            have instructed that “ambiguity concerning the ambit of criminal statutes should
7           be resolved in favor of lenity.” This interpretive guide is especially appropriate
            in construing § 1341 because, as this case demonstrates, mail fraud is a predicate
8           offense under RICO, 18 U.S.C. § 1961(1) (1994 ed., Supp. IV), and the money
            laundering statute, § 1956(c)(7)(A).
9
     Id. at 25.
10
            In Pasquantino, the Court held in a 5-4 decision that the intangible right to be paid
11
     money legally due constituted “money or property” under the wire fraud statute. See 544 U.S.
12
     at 355 (“Canada’s right to uncollected excise taxes on the liquor petitioners imported into
13
     Canada is ‘property’ in its hand”). The Court observed, “The right to be paid money has
14
     long been thought to be a species of property.” Id. at 356 (emphasis added). As it did with
15
     confidential business information in Carpenter, the Court then cited various legal
16
     authorities—this time, to several American and English treatises on the “common law of
17
     fraud”—as evidence that a legal entitlement to payment had traditionally been treated as
18
     property. See id. (citing 3 W. Blackstone, Commentaries on the Laws of England 153-155
19
     (1768); 2 J. Kent, Commentaries on American Law; 1 J. Story, Equity Jurisprudence § 378 (I.
20
     Redfield 10th rev. ed. 1870); Chesterfield v. Janssen, 28 Eng. Rep. 82, 2 Ves. Sen. 125 (ch. 1750);
21
     and 1 S. Rapalje & R. Lawrence, A Dictionary of American and English Law 546 (1883)).
22
     Having again based its reasoning on proof that the intangible interest at issue had
23
     traditionally been recognized by the law as property, the majority sidestepped the due
24
     process and notice concerns that would otherwise necessitate application of the rule of
25
     lenity. But see id. at 383 (rule of lenity counseled against construing right to collect tax as
26
     “property”) (Ginsburg, J., dissenting, joined by Breyer, Scalia, Souter, JJ.).
27
            Finally, most recently in Kelly, the Court overturned wire fraud convictions where the
28

                                                            4                                  Case No. 3:18-cr-04683-GPC
                              Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2243 Page 9 of 17




 1 intangible interest alleged included a local government’s right to “control” the use of its
 2 bridge lanes. Kelly v. United States, 140 S. Ct. 1565, 1572 (2020). The Court found Cleveland
 3 controlling on this question and held that this right was not “property” for the purposes of
 4 wire fraud. Id. (“The State’s ‘intangible rights of allocation, exclusion, and control’—its
 5 prerogatives over who should get a benefit and who should not—do ‘not create a property
 6 interest.’”) (quoting Cleveland).1
 7          Thus, as shown supra, in the post-McNally Supreme Court cases regarding intangible
 8 interests and the federal fraud statutes, the Court’s decision turned on whether the law had
 9 long treated the interest as property or traditionally recognized it as such. Critically, it is not sufficient
10 that a smattering of recent cases might have found or suggested that the interest at issue was
11 “property”—in Cleveland, for example, the First, Third, and Fifth Circuits had held that
12 licenses were “property” in federal fraud cases, but the Court nonetheless overturned these
13 rulings. See 531 U.S. at 18. The requirement is that the interest has been so consistently
14 recognized, treated, and enforced as property for such a time so as to eradicate any doubt
15 that it comports with traditional concepts of property. See Carpenter, 484 U.S. at 26
16 (“[c]onfidential business information has long been recognized as property”) (emphasis
17 added); Cleveland, 531 U.S. at 24 (among other things, construing license as property would
18 “stray from traditional concepts of property”) (emphasis added); Pasquantino, 544 U.S. at 356
19 (“The right to be paid money has long been thought to be a species of property”). This rule
20 is binding on all courts. Although the Third Circuit later articulated the traditional
21 recognition rule in concise statements of law, it was simply summarizing the approach that
22 had already been taken by the Supreme Court, not inventing a rule unique to that circuit. See
23 Hedaithy, 392 F.3d at 590; United States v. Henry, 29 F.3d at 115.
24          Indeed, the Third Circuit is not the only appellate court that has expressly interpreted
25
26
     1
      The Court also found that the cost of paying employee time and labor was property under
   Pasquantino, but this issue was not in dispute. Id. at 1573 (noting “both defendants agree” the
27 cost of employee services was an economic loss). The Court ultimately held that this interest
28 was not the object of the defendants’ fraud, merely an “incidental byproduct.” Id. at 1574.

                                                             5                                  Case No. 3:18-cr-04683-GPC
                               Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2244 Page 10 of 17




 1 the Supreme Court’s intangible-interest cases as requiring a review of how the law has
 2 traditionally treated the interest. The Sixth Circuit reached the same conclusion as far back as
 3 1988, the year after McNally and Carpenter were decided. See United States v. Baldinger, 838 F.2d
 4 176, 179 (6th Cir. 1988) (“From this, we are led to conclude that while the Supreme Court
 5 recognized both tangible and intangible property interests, they nonetheless clearly intended
 6 to exclude from the reach of the mail fraud statute claims which did not involve a direct
 7 intention to deprive another of a recognized and traditional property right (tangible or
 8 intangible) through the employment of fraud or other artifice and the use of the public
 9 mail”) (emphasis added). That same year, the Second Circuit expressed a similar view by
10 looking at differences between how the law treated “traditional real-property rights” versus
11 the government’s right to control the use of its weapons. See United States v. Evans, 844 F.2d
12 36, 41 (2d Cir. 1988) (“That the right at issue here has not been treated as a property right in
13 other contexts, and that there are many basic differences between it and common-law
14 property are relevant considerations in deciding whether the right is property under the
15 federal fraud statutes”).
16         The aforementioned cases demonstrate that the traditional recognition rule is
17 ultimately a creature of the doctrine of lenity arising out of constitutional principles of fair
18 notice and due process. See McNally, 483 U.S. at 359-60. The rule of lenity is based on the
19 premise that the citizen is entitled to fair notice of what conduct may give rise to
20 punishment. United States v. Lanier, 520 U.S. 259, 267 (1997). Lenity—which requires the
21 court to adopt a narrowing construction—is what allows an otherwise ambiguous statute to
22 stand, enables courts to “preserve the statute without transgressing constitutional
23 limitations,” and is necessary precisely where “reading the statute to proscribe a wider range
24 of offensive conduct” could “raise the due process concerns underlying the vagueness
25 doctrine.” See Skilling v. United States, 561 U.S. 358, 408-09 (2010). When it comes to
26 intangible interests and federal fraud statutes, the Supreme Court has signaled time and time
27 again that the proper way to apply the rule of lenity and avoid constitutional transgressions is
28 to require that the “object” of the fraud be a traditionally recognized property interest.

                                                          6                                  Case No. 3:18-cr-04683-GPC
                            Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2245 Page 11 of 17




 1         B.     The Ninth Circuit Has Applied the Traditional Recognition Rule
 2         The traditional recognition rule is also the law in the Ninth Circuit. While the Ninth
 3 Circuit arguably has not made a concise, quotable statement of law endorsing the traditional
 4 recognition rule, it has applied it in at least two cases with which the Court is already
 5 familiar: United States v. Bruchhausen, 977 F.2d 464 (9th Cir. 1992) and United States v. Ali, 620
 6 F.3d 1062 (9th Cir. 2010).
 7         In Bruchhausen, the court evaluated two intangible interests: (1) the United States
 8 government’s potential interest in forfeiting technology sold in violation of certain statutes,
 9 and (2) the right of manufacturers to control the ultimate destination of their products, even
10 after they were sold. Id. at 467. The court held that neither were “property” for purposes of
11 the wire fraud statute. With respect to the government’s potential forfeiture interest, the
12 court found it was “too ethereal to fall within the protections” of the federal fraud statutes.
13 Id. As for the manufacturers’ right to control their products’ destination, the court rejected
14 the government’s attempt to analogize that interest to the confidential business information
15 in Carpenter: “Carpenter relied in part on the fact that ‘[c]onfidential business information has
16 long been recognized as property.’ There is no comparable understanding that a
17 manufacturer has a property interest in the destination of its products.” Id. at 468 (citation
18 omitted) (emphasis added). The court noted that its “decision is colored by the rule of
19 lenity,” and that “in the absence of definite language, we must conclude that the
20 manufacturers’ interest cannot support a criminal prosecution.” Id. Thus, while the court did
21 not come out and say, “The object of the alleged scheme or artifice to defraud must be a
22 traditionally recognized property right,” it applied that approach, consistent with the
23 decisions made by the Supreme Court and the Second, Third, and Sixth Circuits, supra.
24 Importantly, the Ninth Circuit held that this defect meant the “indictment was insufficient
25 as a matter of law ,” removing any doubt as to whether the property question can (and
26 must) be resolved pretrial. Id. (emphasis added).
27         The Government continues to mischaracterize Ali (and Pasquantino) as rejecting the
28 traditional recognition rule. In fact, the opposite is true. The intangible interest at issue in Ali

                                                           7                                  Case No. 3:18-cr-04683-GPC
                             Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2246 Page 12 of 17




 1 was Microsoft’s right to be paid the full commercial price for its products. 620 F.3d at 1067.
 2 The defendants in that case argued that only “traditionally recognized forms of property”
 3 constitute property under the wire fraud statutes, and that Microsoft’s right to payment was
 4 not a traditionally recognized form of property. Id. at 1068. The Ninth Circuit relied on
 5 Pasquantino to reject the notion that an entitlement to payment legally due was not a
 6 traditionally recognized property right. Id. The court was careful to note that Microsoft’s
 7 Authorized Education Reseller (“AER”) agreement expressly provided that an AER that
 8 sells software in violation of the agreement would be liable to Microsoft for “the difference
 9 between [Microsoft’s] estimated retail price for AE product and . . . commercial versions of
10 the same products.” Id. at 1065. The court found this legally-owed right to full payment
11 analogous to “Canada’s right to uncollected excise taxes” in Pasquantino. Id. at 1067. Thus,
12 the court could not accept the defendants’ argument that “the right to be paid is not
13 traditionally recognized as a form of property.” Id. at 1068. Far from disavowing the
14 traditional recognition rule, Ali actually applied it by finding Pasquantino controlling.
15         C.     Whether An Intangible Interest Is “Something of Value” or “Exclusive”
16                Is Not Dispositive—the Critical Question Is Whether It Has Long Been
17                Recognized As Property
18         The Government has at various times argued that the right to use IP netblocks is
19 “property” because it is “something of value” or carries with it a right of “exclusivity.” Set
20 aside the fact that these characteristics are not alleged in the Indictment and will be disputed
21 at trial. Even assuming that these arguments are true, the Government has cited no case, and
22 the defense can find none, that has held that value or exclusivity alone—absent traditional
23 recognition as property—are sufficient to make something “property.” It is true that, in the
24 course of describing how an interest has been traditionally treated as property, courts have
25 commented on the fact that the interest was “something of value” or “exclusive.” See, e.g.,
26 Pasquantino, 544 U.S. at 355 (right to payment is an “entitlement to collect money from
27 petitioners, the possession of which is ‘something of value’”) (citation omitted); Carpenter,
28 484 U.S. 19, 26-27 (“exclusivity is an important aspect of confidential business information

                                                           8                                  Case No. 3:18-cr-04683-GPC
                             Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2247 Page 13 of 17




 1 and most private property for that matter”). But courts have also clearly held that these
 2 characteristics did not necessitate a finding that a particular interest was property. In Cleveland,
 3 for example, the Court noted that “even when tied to an expected stream of revenue, the
 4 State’s right of control does not create a property interest.” 531 U.S. at 23. The Court also
 5 expressly rejected the argument that “the intangible rights of allocation, exclusion, and
 6 control” were property, noting they had not “long been recognized.” Id.
 7         Thus, while value and exclusivity may be factors that some courts consider in
 8 determining whether an interest is property under common law, they are not dispositive
 9 when construing the word “property” in a criminal fraud statute. The only relevant inquiry
10 under fair notice and constitutional due process requirements is whether the interest has long
11 been treated as property. Accordingly, courts have found that intangible interests were not
12 property, despite their valuable or exclusive nature. See, e.g., Dowling v. United States, 473 U.S.
13 207, 216-17 (1985) (copyright not “property,” even though copyright holders hold a “bundle
14 of exclusive rights”); Henry, 29 F.3d at 115 (fair bidding process “was thus valuable to [the
15 banks], but it is not a traditionally recognized, enforceable property right”).
16 II.     During 2010 to 2014, the Relevant Time Period, IP Netblocks Had Not Been
17         “Traditionally Recognized” As Property
18          The Court further asked the parties to brief “whether or not it would have been
19 traditionally recognized, in 2010 through 2014, that netblocks, either legacy or non-legacy,
20 were recognized by the law and enforced by the law as property rights.” (10/1/20 Trans.
21 19:19-24.) This is the appropriate inquiry under fair notice and constitutional due process
22 principles—the “touchstone” of which is “whether the statute, either standing alone or as
23 construed, made it reasonably clear at the relevant time that the defendant’s conduct was
24 criminal.” See United States v. Lanier, 520 U.S. at 266-67 (emphasis added).
25         There are no known legal treatises that commented on the property-status of IP
26 netblocks prior to 2014. As for the cases that dealt with IP netblocks during that time, the
27 defense has only been able to find three: Kremen v. Cohen, No. C 98-20718, 2006 WL 8443063
28 (N.D.Cal. Dec. 20, 2006), In re Nortel Networks Inc., Case No. 09-10138-CCS, Dkt. 5315

                                                           9                                  Case No. 3:18-cr-04683-GPC
                             Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2248 Page 14 of 17




 1 (Bankr. D. Del. April 26, 2011) (attached as Exhibit A); and In re Borders Group, Inc., Case
 2 No. 11-10614, Dkt. 2367 (Bankr. S.D.N.Y. Dec. 20, 2011) (attached as Exhibit B). None
 3 specifically address whether an IP netblock is property—the only thing the cases show with
 4 any amount of certainty is that the courts (1) did not expressly address the property question
 5 and (2) entered orders that required the transferee to comply with ARIN’s policies:
 6 •        In Kremen, the plaintiff argued that he should not have to agree to ARIN’s policies
            because IP netblocks were “monies and properties” that should be transferred to him
 7          without any changes. 2006 WL 8443063, at *2 (N.D. Cal. Dec. 20, 2006). The Court
            rejected these arguments and granted ARIN’s motion for clarification. The plaintiff
 8          was ordered to enter into registration services agreements with ARIN as a condition
            of receiving any netblocks. Id. at *3.
 9
     •      Nortel and Borders, supra, were both bankruptcy cases in which courts approved the
10          transfer of the debtor’s rights in certain IP netblocks to a third party. In both cases,
            the courts only approved sale orders after ARIN had had the chance to modify
11          them—and those modifications included such changes as removing words like “title”
            and “property.” See Nortel, Case No. 09-10138-CCS, Dkt. 5252-5 (Redline of Sale
12          Order); Borders, Case No. 11-10614, Dkt. No. 2347 (Redline of Sale Order). And in
            both cases, the transfers were conditioned on the buyer agreeing to sign or having
13          already signed LRSAs and otherwise agreeing to comply with ARIN’s policies. Nortel,
            Ex. A, p. 4 ¶ I, p. 8 ¶5; Borders, Ex. B, p. 13 ¶ 14, Ex. 1 (Sale Agreement), p. 2 ¶¶ 4.
14
            The restrictive conditions placed on the sales of the IP netblocks in Kremen, Nortel, and
15
     Borders hardly comport with traditional concepts of property. Thus, the court Global Naps
16
     was correct to characterize the property-status of netbocks as remaining a “largely unsettled
17
     threshold issue” on which there was “sparse authority” in 2015, the year after the alleged
18
     offense conduct. See Glob. NAPS, Inc. v. Verizon New England, Inc., No. CV 02-12489-RWZ,
19
     2015 WL 12781223, at *2-3 (D. Mass. Mar. 10, 2015). These three cases do not come close
20
     to showing that the right to use IP netblocks was a traditionally recognized property right
21
     during the relevant time period.2
22
     III.   CONCLUSION
23
            During the relevant timeframe, IP netblocks had not “long been recognized” nor had
24
     they been “traditionally recognized” as property. Accordingly, the wire fraud counts in the
25
     Indictment must be dismissed—either for failure to state an offense or lack of sufficiency.
26
27   2
      Defendants also refer the Court to their prior briefing on this issue in Dkts. 169-1 at 23-
28 24 and 188 at 17-20.

                                                         10                                  Case No. 3:18-cr-04683-GPC
                            Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2249 Page 15 of 17




1                                              Respectfully submitted,
2
     DATED: November 2, 2020                  Gary S. Lincenberg
3                                             Naeun Rim
4                                             Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
5
                                              By:          s/ Naeun Rim
6
                                                                 Naeun Rim
7                                                    Attorneys for Petr Pacas
8
     DATED: November 2, 2020                  David W. Wiechert
9                                             Jessica C. Munk
                                              William J. Migler
10                                            Wiechert, Munk & Goldstein, PC
11                                            By:          s/ Jessica C. Munk
12                                                                Jessica C. Munk
                                                     Attorneys for Jacob Bychak
13
14 DATED: November 2, 2020                    Whitney Z. Bernstein
                                              Thomas H. Bienert, Jr.
15                                            James Riddet
                                              BIENERT | KATZMAN PC
16
17                                            By:          s/ Whitney Z. Bernstein
                                                                 Whitney Z. Bernstein
18                                                   Attorneys for Mohammed Abdul Qayyum
19
     DATED: November 2, 2020                  Randy K. Jones
20                                            Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
21                                            By:          s/ Randy K. Jones
22                                                               Randy K. Jones
                                                     Attorney for Mark Manoogian
23
24
25
26
27
28

                                                      11                                  Case No. 3:18-cr-04683-GPC
                         Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2250 Page 16 of 17




1                           CERTIFICATE OF AUTHORIZATION
                            TO SIGN ELECTRONIC SIGNATURE
2
3          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and
4 Procedures of the United States District Court for the Southern District of California, I
5 certify that the content of this document is acceptable to counsel for the Defendants and
6 that I have obtained authorization from Randy K. Jones, Jessica C. Munk, and Whitney Z.
7 Bernstein to affix their electronic signatures to this document.
8
                                                Respectfully submitted,
9
10 DATED: November 2, 2020                      Gary S. Lincenberg
                                                Naeun Rim
11                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
12
13
14                                              By:          s/ Naeun Rim
15                                                                 Naeun Rim
                                                       Attorneys for Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        12                                  Case No. 3:18-cr-04683-GPC
                           Defendants’ Supplemental Brief in Support of Motion to Dismiss
     Case 3:18-cr-04683-GPC Document 221 Filed 11/02/20 PageID.2251 Page 17 of 17




1                                  CERTIFICATE OF SERVICE
2          Counsel for Defendants certify that the foregoing pleading has been electronically
3 served on the following parties by virtue of their registration with the CM/ECF system:
4                                              Sabrina L. Feve
5                                         Assistant U.S. Attorney
6                                         sabrina.feve@usdoj.gov
7
8                                            Melanie K. Pierson
9                                        Assistance U.S. Attorney
10                                     melanie.pierson@usdoj.gov
11
12                                             Ashley E. Goff
13                                        Assistant U.S. Attorney
14                                       Ashley.Goff@usdoj.gov
15
16
                                                Respectfully submitted,
17
18 DATED: November 2, 2020                      Gary S. Lincenberg
                                                Naeun Rim
19                                              Bird, Marella, Boxer, Wolpert, Nessim,
20                                              Drooks, Lincenberg & Rhow, P.C.

21
22
                                                By:          s/ Naeun Rim
23                                                                 Naeun Rim
24                                                     Attorneys for Petr Pacas

25
26
27
28

                                                        13                                  Case No. 3:18-cr-04683-GPC
                           Defendants’ Supplemental Brief in Support of Motion to Dismiss
